Order entered July 31, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00698-CV

      BEAMERS PRIVATE CLUB D/B/A PRIVATE LOUNGE, ET AL., Appellants

                                               V.

 STACEY M. JACKSON, INDIVIDUALLY AND AS PERSONAL REPRESENTATIVE
             OF THE ESTATE OF JERRY BROWN, JR., Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-13245

                                           ORDER
       Before the Court is the July 29, 2019 request of Melba Wright, Official Court Reporter

for the 191st Judicial District Court, for an extension of time to file the reporter’s record. We

GRANT the request and extend the time to August 29, 2019.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE